     Case 1:20-cv-00228-DAD-GSA Document 20 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK RAYMOND FRISBY,                              No. 1:20-cv-00228-DAD-GSA
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    STATE OF CALIFORNIA, et al.,
                                                        (Doc. No. 19)
15                       Defendants.
16

17

18           Plaintiff Mark Raymond Frisby is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On July 15, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed with prejudice due to plaintiff’s failure to state a

23   claim upon which relief may be granted. (Doc. No. 19.) The pending findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days from the date of service. (Id.) To date, no objections to the

26   findings and recommendations have been filed with the court, and the time in which to do so has

27   now passed.

28   /////
                                                       1
     Case 1:20-cv-00228-DAD-GSA Document 20 Filed 09/15/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on July 15, 2021 (Doc. No. 19) are

 6                  adopted in full;

 7          2.      This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim

 8                  upon which relief may be granted; and

 9          3.      The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     September 14, 2021
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
